In an action to recover damages for personal injuries, etc., the appeal is from a judgment of the Supreme Court, Kings County (Held, J.), dated June 19, 1981, which was in favor of the plaintiffs and against the appellants, upon a jury verdict. Judgment reversed, on the law, without costs or disbursements, and new trial granted with respect to the issue of damages only, unless within 20 days after service upon the plaintiffs Louise and James Middleton of a copy of the order to be made hereon, with notice of entry, they shall serve and file in the office of the clerk of the Supreme Court, Kings County, written stipulations consenting to reduce the verdicts in their favor to $300,000 and $25,000 respectively, in which event, the judgment, as so reduced and amended, is affirmed, without costs or disbursements. The verdict was excessive to the extent indicated. Damiani, J. P., O’Connor, Thompson and Brown, JJ., concur.